Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 20, 22-30, and 32-39 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 20 and 30 have been amended to recite, in part, “each of the two or more flaps define at least one nonlinear cut so as to form two or more corresponding nonlinear cuts”. Such phrasing is unclear and indefinite for the following reasons:
	First, it is unclear and indefinite whether applicant intends each flap to include at least one nonlinear cut which corresponds to a nonlinear cut on a different flap, and/or a single flap having two nonlinear corresponding cuts.
	Second, it is unclear and indefinite whether applicant intends the nonlinear cut to be positioned at the free-end of a respective flap, and/or along a peripheral edge. 
	Third, it is unclear and indefinite how a first nonlinear cut, independent of location, is “corresponding” to a second nonlinear cut. 
Claims 27 and 35 necessitate that two nonlinear cuts intersect at the central region. It is unclear and indefinite how a cut on a first flap is capable of intersecting a cut on a second flap. Figs. 11B-11D of applicant’s drawings illustrate examples of nonlinear cuts. It is the office’s position that these cuts do not intersect because one cut does not cross a second cut.

    PNG
    media_image1.png
    175
    479
    media_image1.png
    Greyscale

Claim 28 depends from claim 21. Claim 21 is canceled. For purposes of examination, the office regards claim 28 as depending from claim 20.
Claims not specifically recited are rejected as being dependent upon a rejected base claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 20, 22-24, 26, 28-30, 32-34, 36, 38, and 39, as best understood, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Blake, III et al. (U.S. Publication 2005/0081921), hereinafter “Blake”.
In regards to claim 20, Blake discloses a unidirectional exhalation valve (12), comprising: a) a valve body (18); b) a valve cover (22); and c) a membrane (20); wherein the membrane (20) is secured to the valve body (18) around a perimeter region of the membrane (20) by the valve cover (22); wherein the membrane (20) is comprised of a flexible material with two or more flaps (74) that move independently such that each flap (74) flexes at a hinge region (72); wherein each of the two or more flaps (74) comprise free peripheral edges and a free-end; wherein the free-end of the two or more flaps (74) are positioned adjacent to each other at a central region, and each of the two or more flaps (74) define at least one nonlinear cut (1C and 2C) so as to form two or more corresponding nonlinear cuts; and wherein the membrane (20) opens at the central region when the two or more flaps (74) flex in a direction away from the valve body (18).

    PNG
    media_image2.png
    357
    709
    media_image2.png
    Greyscale

The office notes that when reading the preamble in the context of the entire claim, the recitation for a respiratory facemask is not limiting because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention’s limitations. Thus, the preamble of the claim(s) is not considered a limitation and is of no significance to claim construction. 
In regards to claim 22, the membrane (20) forms a seal with the valve body (18) at a sealing surface, and wherein the sealing surface has a substantially flat shape. See Fig. 4.
In regards to claim 23, the membrane (20) forms a seal with the valve body (18) at a sealing surface (ss), and wherein the sealing surface has a curved shape.

    PNG
    media_image3.png
    197
    308
    media_image3.png
    Greyscale

In regards to claim 24, the membrane (20) is secured to the valve body (18) at a mounting surface (ms), and wherein the mounting surface has a substantially flat shape. See Fig. below.

    PNG
    media_image4.png
    236
    256
    media_image4.png
    Greyscale

In regards to claim 26, the mounting surface is comprised of one or more points (44) where the membrane (20) is affixed to the valve body and/or the valve cover.
In regards to claim 28, the two or more nonlinear cuts (1C and 2C) comprise two cuts which do not intersect at the central region.
In regards to claim 29, the valve body (18) comprises rib portions (50), and wherein the free peripheral edges of the two or more flaps (74) are seated over and against the surface of the rib portions (50).
In regards to claim 30 Blake discloses, a membrane (20) for a unidirectional exhalation valve (12), said membrane (20) comprised of: a flexible material with two or more flaps (74) that move independently such that each flap (74) flexes at a hinge region (72); wherein each of the two or more flaps (72)comprise free peripheral edges and a free- end, wherein the membrane (20) is secured around a perimeter region to a valve body (18) of the unidirectional valve (12); wherein the membrane (20) opens at a central region when the two or more flaps (74) flex in a direction away from the valve body (18), and wherein the free-end of the two or more flaps (74) are positioned adjacent to each other at the central region, and each of the two or more flaps (74)define at least one nonlinear cut (1C and 2C) so as to form two or more corresponding nonlinear cuts.
The office notes that when reading the preamble in the context of the entire claim, the recitation in a facemask facemask is not limiting because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention’s limitations. Thus, the preamble of the claim(s) is not considered a limitation and is of no significance to claim construction. 
In regards to claim 32, the membrane (20) forms a seal with the valve body (18) at a flat sealing surface. See Fig. 4.
In regards to claim 33, the membrane (20) forms a seal with the valve body (18) at a sealing surface (ss), and wherein the sealing surface has a curved shape.

    PNG
    media_image3.png
    197
    308
    media_image3.png
    Greyscale


In regards to claim 34, the flaps (74) are individual panels. The office notes that each panel operates independently and therefore may reasonably be regarded as individual panels.
In regards to claim 36, the membrane (20) is secured to the valve body (18) at a mounting surface, and wherein the mounting surface has a substantially flat shape. See Fig. below.

    PNG
    media_image4.png
    236
    256
    media_image4.png
    Greyscale


In regards to claim 38, the mounting surface is comprised of one or more points (44) where the membrane (20) is affixed to the valve body and/or the valve cover.
In regards to claim 39, the valve body (18) comprises rib portions (50), and wherein the free peripheral edges of the two or more flaps (74) are seated over and against the surface of the rib portions (50).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 25 and 37, as best understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over Blake in view of Paradis (U.S. Patent 5,453,097).
Blake discloses all of the elements as discussed above. 
Blake further disclose that the two or more nonlinear cuts (1C and 2C) comprise two nonlinear cuts which do not intersect at the central region.
Blake does not specifically disclose that the mounting surface has a curved shape. However, Paradis teaches a membrane (10d) which is captured between two housing components (10b and 10c, respectively) wherein a mounting surface between the membrane mounting surface has a curved shape. 

    PNG
    media_image5.png
    163
    125
    media_image5.png
    Greyscale

It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have designed the mounting surface of Blake to include a curved protrusion as taught by Paradis to “pinch” the membrane and better ensure against relative movement of the membrane relative to the valve body and cover. 
Claims 27 and 35, as best understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over Blake in view of Kubo (JP 2002195184).
Blake discloses all of the elements as discussed above. 
Blake does not specifically disclose that the nonlinear cuts which intersect at the central region. However, Kubo teaches a unidirectional valve having a flapped membrane wherein the flaps (11) are formed from curved vertices which intersect, at least to the same extent as applicant’s invention, at the central region.
It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have designed the flaps of Blake to have curved vertices as taught by Kubo to provide for a different crack pressure as necessitated by the user preferences.
The office further notes that applicant has not disclosed any criticality for the claimed limitation in the instant application.
Response to Arguments
Applicant's arguments filed 05/13/2022 have been fully considered but they are not persuasive.
As discussed above, it is the office’s position that Blake discloses the nonlinear cuts as necessitated by the independent claims.
Applicant’s arguments rely on language solely recited in preamble recitations in claim(s) 20 and 30. When reading the preamble in the context of the entire claim, the recitation “exhalation” and “for a respiratory facemask” is not limiting because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention’s limitations. Thus, the preamble of the claim(s) is not considered a limitation and is of no significance to claim construction. See MPEP § 2111.02.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to R.K. Arundale whose telephone number is 571-270-3453.  The examiner can normally be reached on Monday-Friday (9:30AM-6:00PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Kenneth Rinehart can be reached at 571-272-4881, Craig Schneider can be reached at 571-272-3607 and Mary McManmon can be reached at 571-272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ROBERT K ARUNDALE/Primary Examiner, Art Unit 3753